DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"numerical controller" and "dwell computation unit" in claims 1-3.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “the dwell time” in second paragraph that lacks antecedent. For examination purpose, “the dwell time” in second paragraph will be construed as "a dwell time".

Regarding dependent claims 2-3, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 1, the claim recites a dwell computation unit for calculating the dwell time based on a prescribed rotation amount in response to specification of the prescribed rotation amount at the hole bottom position.
The limitation of obtaining calculating the dwell time based on a prescribed rotation amount in response to specification of the prescribed rotation amount at the hole bottom position, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a dwell computation unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a dwell computation unit” language, “calculating” in the context of this claim encompasses the user manually divides the prescribed rotation amount by rotation speed, as long as the prescribed rotation amount by rotation speed are very simple. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application because additional elements in the claim either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “a drilling machine for performing a feed operation while rotating a spindle, suspending the feed operation of the spindle for a predetermined dwell time at a predetermined hole bottom position, and then performing drilling by retreating the spindle”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited "numerical controller" and "dwell computation unit" are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claim is not patent eligible.

Regarding claims 2-3, similar to claim 1, the claims recites adds …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Similar to claim 1, this judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, 
Similar to claim 1, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited specified ..., that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited "numerical controller" and "dwell computation unit" are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claims are not patent eligible.

The examiner recommends to incorporate elements similar to “applying the calculated dwell time for drilling operation” or “setting the calculated dwell time as a new predetermined dwell time” at the end of claim 1 to overcome the 35 USC § 101 abstract ideas rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Taishi JP 2015187799 A, in view of Hira US 5815400 A.

Regarding claim 1, Taishi teaches a numerical controller of a drilling machine for performing a feed operation while rotating a spindle, suspending the feed operation of the spindle for a predetermined dwell time at a predetermined hole bottom position, and then performing drilling by retreating the spindle (Figs. 1-3 and 5-7 [0011] [0021] – [0024] [0029] [0033] – [0039] NC apparatus of a drilling machine performing feed operation of the spindle from initial drilling point R to bottom point Z, dwelling at Z for defined dwell time, moving back to R point, then rotating reversely to remove chip).
Taishi does not explicitly teach a dwell computation unit for calculating the dwell time based on a prescribed rotation amount in response to specification of the prescribed rotation amount at the hole bottom position.
Hira teaches a dwell computation unit for calculating the dwell time based on a prescribed rotation amount in response to specification of the prescribed rotation amount at the hole bottom position (column 285 lines 43-46, column 293 lines 6-19, dwell time is calculated based on prescribed rotation amount and the specified rotating speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taishi to incorporate the teachings of Hira because they all directed to machine tool cutting operations. Calculating the 
Taishi teaches:
[0011] FIG. 1 is a perspective view of a machine tool 1; FIG. 2 is a block diagram showing an electrical configuration of a machine tool 1 and a numerical control device 30. The figure which shows the process of a drill cycle ….
[0021] With reference to FIG. 3, the steps of the drill cycle having the chip removal operation will be described. In the chip removal operation of the drill cycle, the main shaft 9 is rotated in the direction opposite to the current M03 (or M04) modal (hereinafter, referred to as reverse rotation) to remove and remove the chips wound around the tool 4A. The tool 4A is a drill tool. The drill cycle of the present embodiment comprises steps 70 to 74 in order. Step 70 is a step of moving the spindle head 7 from the reference position toward the drilling position in a rapid traverse. The reference position is a reference position when performing a fixed cycle. The drilling position means a drilling position in the X-Y axis plane. Step 71 is a step of moving the spindle head 7 from the drilling position toward the R point in a rapid traverse. The point R is a position at which cutting feed is started toward the point Z. The point R may be set, for example, such that the tip of the tool 4A mounted on the spindle 9 has substantially the same height as the surface of the workpiece 3. The Z point is the position of the bottom of the hole formed in the work 3.

    PNG
    media_image1.png
    858
    587
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    488
    599
    media_image2.png
    Greyscale

[0022] Step 72 is a step of moving at a cutting feed speed from point R to point Z. Step 73 is a step of moving (falling) fast forward from the Z point to the R point. Step 74 is a step of starting the chip removing operation from the point R and moving (raising) toward the return point by fast forward. The return point is at the same position as the drilling position. In step 74, point R is set as the start position of the chip removal operation. …

    PNG
    media_image3.png
    517
    558
    media_image3.png
    Greyscale

. The drill cycle can be commanded at G81 or G82. An example of the drill cycle instruction format specified in the NC program is shown below. "G81 X_Y_Z_R_P_F_U_E_;" · X, Y: drilling position · Z: hole bottom position · R: R point position · P: dwell time · F: cutting feed rate · U: chip removal spindle speed · K: number of repetitions · E: Chip removal implementation interval X, Y, Z, R, P, F, U, K, E are addresses of control commands.
[0024] … Z designates the distance from the point R to the bottom of the hole in the incremental mode. In the incremental mode, R designates the distance from the drilling position to the R point. The dwell time is the time to wait at the Z point, …
…
[0033] …, the CPU 31 starts lowering the main spindle head 7 at a cutting feed speed = 3000 mm / min from the point R to the point Z (S31). The tool 4A mounted on the spindle 9 contacts the surface of the workpiece 3 and cuts the workpiece 3 to the Z point while rotating normally (see step 72 in FIG. 3). The tool 4A forms a hole (not shown) in the work 3.
[0034] The CPU 31 determines whether the spindle head 7 has reached the Z point (S32). The CPU 31 continues to descend until the spindle head 7 reaches the Z point (S32: NO). When the spindle head 7 reaches the Z point (S32: YES), the CPU 31 performs dwell for 2 seconds in a state where the spindle 9 is rotated in the normal direction (S33). Therefore, the tool 4A can cut the bottom of the hole reliably.
[0035] …, the CPU 31 starts raising by rapid traverse from the Z point of the spindle head 7 toward the return point (S40, FIG. 3) Step 73)). The CPU 31 determines whether the spindle head 7 has reached the R point (S41). The CPU 31 continues to raise until the spindle head 7 reaches the R point (S41: NO).
…
[0038] In step 73 (see FIG. 3) in the second cycle, after dwelling for 2 seconds at the Z point, the CPU 31 starts to ascend the spindle head 7 toward the return point by fast-forwarding (S40). When the spindle head 7 reaches the R point (S41: YES), the CPU 31 determines whether the value of the counter p is a multiple of the chip removal execution interval E = 2 (S42). In the second cycle, since the counter p = 2 (S42: YES), the CPU 31 reversely rotates the spindle 9 with 2000 rpm as the target number of rotations to remove chips around the tool 4A (chip removal operation) Is started (S43). As described above, when the spindle head 7 ascends to the R point, the tool 4A is pulled upward from the hole formed in the work 3. The chips wound around the reversely rotating tool 4A are blown away by centrifugal force.
Hira teaches:
column 285 lines 43-46
…, a cut rate of 135 m/min. and a feed rate of 0.18 mm/rev. are read from the cutting condition file (FIG. 128), using a tool material of PlO and a workpiece material of SCM440H which are read from the tool file (FIGS. 78 to 81).
column 293 lines 6-19
The dwell time is calculated by substituting, into Equation (46), the number of revolutions of the tool while it is in a dwell state (one and a half revolution in the present embodiment), the cut rate (135 m/min. in the present embodiment), and the diameter of the groove bottom (69.45 mm in the present embodiment).
 t = (the number of revolutions of the tool while it is in a dwell state)/(cut rate/(60*π* bottom diameter)) [sec.] = 1.5/(135,000/(60* π*69.45)) = 0.14546 [sec.]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taishi in view of Hira as applied to claim 1 above, further in view of Koji JP 2733665 B2.

Regarding claim 2, neither Taishi nor Hira teaches adds a time corresponding to a delay at a tool position with respect to a command to the dwell time.
Koji teaches adds a time corresponding to a delay at a tool position with respect to a command to the dwell time (page 1 2nd and 3rd paragraph a delay dwell time is inserted to compensate machine tool command delay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taishi to incorporate the teachings of Koji because they all directed to numeric control machining operations. Adding a time corresponding to a delay at a tool position with respect to a command to the dwell time will help compensate the response delay relative to the machining command.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taishi in view of Hira as applied to claim 1 above, further in view of Kiyoshi JP 60134909 A.

Regarding claim 3, neither Taishi nor Hira teaches the prescribed rotation amount is specified by a program command or a parameter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taishi to incorporate the teachings of Kiyoshi because they all directed to numeric control machining operations. Specifying the prescribed rotation amount by a program command or a parameter will help implement the prescribed rotation amount in operation control.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Genichi JP H05177504 A teaches inputting dwell time for each step of numerically controlled drilling and returning the spindle while keeping forward rotation.
Yoshio JP S60201811 A teaches setting up dwell time based on rotation speed and number of revolutions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115



/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115